SEC 1746 (2-98) Potential persons who are to respond to the collection of information contained in this form are not required to respond unless the form displays a currently valid OMB control number. UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 OMB APPROVAL OMB Number:3235-0145 Expires: February 28, 2009 Estimated average burden hours per response .14.5 SCHEDULE 13D Under the Securities Exchange Act of 1934 Amylin Pharmaceuticals, Inc. (Name of Issuer) Common Stock (Title of Class of Securities) 032346108 (CUSIP Number) Eric Sippel Eastbourne
